IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-67,847-01


MANUEL ROSSEL, Relator

v.

HARRIS COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 955543 IN THE 177th JUDICIAL DISTRICT COURT
FROM HARRIS COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original jurisdiction
of this Court.  In it, he contends that he filed an application for a writ of habeas corpus in the 177th Judicial
District Court of Harris County, that more than 35 days have elapsed, and that the application has not yet
been forwarded to this Court.  The District Clerk has submitted an application which Relator filed on April
9, 2007, but which he designated as a supplement to eleven other grounds he alleges he filed in December,
2006.  This record makes no reference to any other application filed by Relator.
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of  Harris
County, is ordered to file a response, which may be made by: submitting the rest of the record on such
habeas corpus application; submitting a copy of a timely filed order which designates issues to be
investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); by stating that the
nature of the claims asserted in the application filed by Relator is such that the claims are not cognizable
under Tex. Code Crim. Proc. art. 11.07, § 3; or stating that Relator has not filed any other application
for habeas corpus in Harris County.  This application for leave to file a writ of mandamus shall be held in
abeyance until the respondent has submitted the appropriate response.  Such response shall be submitted
within 30 days of the date of this order.


Filed: August 22, 2007
Do not publish